Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHAO (Pub. No.: US 2021/0159169).
Re Claim 1, ZHAO teaches a semiconductor storage device comprising: 
a stacked body in which each of a plurality of first conductive layers (46, FIG. 9-10, ¶ [0098]) and each of a plurality of first insulating layers (32, [0109]) are alternately stacked; 
a pillar (55, FIG. 5I) extending in the stacked body in a stacking direction of the stacked body; 
a plurality of memory cells (50) individually formed at intersections of the plurality of first conductive layers (46) and the pillar (55, FIG. 5I); 
a lower layer structure (10) arranged below the stacked body; 
a lower receiver (11, note that “the pedestal channel portion 11 can have a doping of the first conductivity type” ¶ [0060], and the doping is including the metallic material, ¶ [0033]) that opens on an upper surface of the lower layer structure, the lower receiver having a metal layer filled in a groove extending in a first direction along a surface direction of the upper surface of the lower layer structure; and 
a strip (602/601/50, FIG. 5H) extending in the first direction and extending in the stacking direction in the stacked body (46/32), having a lower end of the strip being arranged in the lower receiver (11), wherein the strip includes 
a second conductive layer (602) extending inside the strip in an extending direction of the strip, 
a second insulating layer (52, FIG. 5H, ¶ [0061]) that covers a sidewall provided in the extending direction of the strip, and 
a third insulating layer (note that “The blocking dielectric layer 52 can include a single dielectric material layer or a stack of a plurality of dielectric material layers”, [0062], said the third insulating layer is another one that belong to the plurality of dielectric material layers) that is arranged between the sidewall and the second insulating layer provided in the extending direction of the strip and that covers a portion of the sidewall provided in the extending direction of the strip that faces an end surface of the first insulating layer (32), the third insulating layer also covering a lower end of the second insulating layer, and 
the second conductive layer (602) includes a protrusion protruding from the lower end of the third insulating layer (said one of the layer 52) into the lower receiver (11), the protrusion protruding being connected to the lower structure (10) via the metal layer of the lower receiver (11).
Re Claim 2, ZHAO, FIGS. 9-10 teaches the semiconductor storage device according to claim 1, wherein the lower receiver (11) surrounds the lower end of the strip to allow the strip (602/601/50, FIG. 5H) and the lower layer structure to be separated from each other.
Re Claim 6, ZHAO, FIGS. 9-10 teaches the semiconductor storage device according to claim 1, wherein the protrusion has a tapered shape in which a width in a second direction (52) intersecting the first direction decreases downward.
Re Claim 7, ZHAO, FIGS. 5H, 9-10 teaches the semiconductor storage device according to claim 1, wherein the lower layer structure is a semiconductor substrate (10, [0071]).
Re Claim 8, ZHAO, FIGS. 5H, 9-10 teaches the semiconductor storage device according to claim 1, wherein the lower layer structure is a third conductive layer (10) disposed above the semiconductor substrate (9).
Re Claim 9, ZHAO, FIGS. 5H, 9-10 teaches the semiconductor storage device according to claim 8, further comprising a peripheral circuit (700, FIG. 13A, [0113]) that is disposed between the semiconductor substrate (9) and the third conductive layer (10) and that contributes to operation of the memory cell.
Re Claim 10, ZHAO, FIGS. 5H, 9-10 teaches the semiconductor storage device according to claim 1, wherein the pillar includes a plurality of pillars (three pillars, FIG. 10), and the strip includes a plurality of strips (inside three pillars) arranged between the plurality of pillars.
Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“Zhao discusses that the memory stack structure 55 shape includes a vertical semiconductor channel 60 (601/602) and a channel cap portion 603, and a memory film 50. 
The outstanding Office Action asserts that the first and second semiconductor channel layers 601 and 602 and the memory film 50 of Zhao correspond to the "strip" of Applicant's Claim 1. 
However, in Zhao, the first and second semiconductor channel layers 601 and 602 and the memory film 50 are included in the memory stack structure 55, a part of which is comprised in the memory cell. This is also evident by the fact that the memory stack structure 55 of Zhao does not extend through the memory array region 100, but vertically extends having a columnar shape, as shown in Zhao's Figures 7B and 11B. 
Hence, the columnar shaped memory stack structure 55 of Zhao is different from the strip extending in both directions of the first direction and the stacking direction in the stacked body of Applicant's claimed invention. 
Thus, the first and second semiconductor channel layers 601 and 602 and the memory film 50 of Zhao does not (and cannot) correspond to the structure of the strip of Applicant's Claim 1. 
Therefore, Zhao fails to disclose or otherwise suggest all of the features of Claim 1. 
Furthermore, according to Figure 12B of Zhao, the backside contact via structures 76 includes a conductive liner 76A and a conductive fill material portion 76B reaching a source region 61. In Zhao, on the sidewall of the backside contact via structures 76, an insulating spacer 74 and a backside blocking dielectric layer 44 are provided. 
However, the backside contact via structures 76 of Zhao also does not have the specific structure of the strip of amended Claim 1 - in particular, the second conductive layer includes a protrusion protruding from the lower end of the third insulating layer into the lower receiver and being connected to the lower structure via the metal layer of the lower receiver. 
Further, in Zhao, a lower surface of the backside contact via structures 76 has the same level flat shape as the insulating spacer 74 and the backside blocking dielectric layer 44, and does not protrude the source region 61. According to Zhao, the source region 61 is formed by implantation of electrical dopants into the semiconductor material layer 10 and does not have a metal layer filled in a groove….”, pages 6-8.

The Examiner respectfully submits that a strip is a broad language, therefore, ZHAO still reads on: a strip (602/601/50, FIG. 5H) extending in the first direction and extending in the stacking direction in the stacked body (46/32), having a lower end of the strip being arranged in the lower receiver (11), wherein the strip includes 
a second conductive layer (602) extending inside the strip in an extending direction of the strip, 
a second insulating layer (52, FIG. 5H, ¶ [0061]) that covers a sidewall provided in the extending direction of the strip, and 
a third insulating layer (note that “The blocking dielectric layer 52 can include a single dielectric material layer or a stack of a plurality of dielectric material layers”, [0062], said the third insulating layer is another one that belong to the plurality of dielectric material layers) that is arranged between the sidewall and the second insulating layer provided in the extending direction of the strip and that covers a portion of the sidewall provided in the extending direction of the strip that faces an end surface of the first insulating layer (32), the third insulating layer also covering a lower end of the second insulating layer, and 
the second conductive layer (602) includes a protrusion protruding from the lower end of the third insulating layer (said one of the layer 52) into the lower receiver (11), the protrusion protruding being connected to the lower structure (10) via the metal layer of the lower receiver (11).
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894